 

Exhibit 10(r)

 

FLEET FINANCIAL GROUP, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(1996 Restatement)

 



--------------------------------------------------------------------------------

 

ARTICLE 1. INTRODUCTION

 

1.1 Amendment of Plan. Fleet Financial Group, Inc. hereby amends, restates and
continues the Fleet Financial Group Supplement Executive Retirement Plan,
effective as of January 1, 1996.

 

1.2 Purpose of Plan. The purpose of the Plan is to facilitate the retirement of
select key executive employees by further supplementing the benefits to which
they are entitled under the Fleet Financial Group, Inc. Pension Plan.

 

1.3 Status. The Plan is intended to be a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of the Employees
Retirement Income Security Act of 1974 (ERISA), and shall be interpreted and
administered accordingly.

 

ARTICLE 2. DEFINITIONS

 

Unless defined herein, any word, phrase or term used in this Plan shall have the
meaning given to it in the Basic Plan. However, the following terms have the
following meanings unless a different meaning is clearly required by the
context:

 

2.1 “Basic Plan” means The Fleet Financial Group, Inc. Pension Plan, as amended
and in effect from time to time.

 

2.2 “Beneficiary” means any individual other than the Participant entitled to
receive benefits under the terms of the Basic Plan.

 

2.3 “Code” means the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------

2.4 “Committee” means the Human Resources and Planning Committee, or any
successor committee, of the Board of Directors of the Company or other person or
persons designated to administer the Plan pursuant to Article 6.

 

2.5 “Company” means Fleet Financial Group, Inc.

 

2.6 “Eligible Employee” means each executive Employee of the Employer who
participates in the Basic Plan.

 

2.7 “Employer” means the Company and its subsidiaries and affiliates.

 

2.8 “Participant” means any Eligible Employee selected to participate in the
Plan in accordance with Article 3.

 

2.9 “Plan” means the Fleet Financial Group, Inc. Supplemental Executive
Retirement Plan as set forth herein and in all subsequent amendments hereto.

 

ARTICLE 3. PARTICIPATION

 

3.1 Selection of Participants. The Chief Executive Officer of the Company shall
select from time to time those Eligible Employees who will be Participants in
the Plan.

 

3.2 Termination of Participation. The Chief Executive Officer of the Company may
terminate a Participant prospectively or retroactively for any reason. Any such
termination of participation will likewise terminate any right of the
Participant (and his beneficiaries) to receive any benefit under the Plan.

 

ARTICLE 4. SOURCE OF BENEFIT PAYMENTS

 

4.1 Obligation of Company. The Company will establish on its books a liability
with respect to its obligation for benefits payable under the Plan to
Participants (and their Beneficiaries). Each Participant and Beneficiary will be
an unsecured general creditor of the Company with respect to all benefits
payable under the Plan.

 

2



--------------------------------------------------------------------------------

4.2 No Funding Required. Nothing in the Plan will be construed to obligate the
Company to fund the Plan. However, the Company may but shall not be required to
establish a trust of which the Company is treated as the owner under Subpart E
of Subchapter J, Chapter 1 of the Code (a “grantor trust”) and may deposit funds
with the trustee of the trust sufficient to satisfy the benefits provided under
the Plan. If the Company establishes such a grantor trust and, if at the time of
a “change of control” as defined in the trust, the trust has not been fully
funded, the Company shall, within the time and manner specified under such
trust, deposit in such trust amounts sufficient to satisfy all obligations under
the Plan as of the date of deposit. In all events the Company shall remain
ultimately liable for the benefits payable under the Plan, and, to the extent
the assets at the disposal of the trustee are insufficient to enable the trustee
to satisfy all benefits, the Company shall pay all such benefits necessary to
meet its obligations under the Plan.

 

4.3 No Claim to Specific Benefits. Nothing in the Plan will be construed to give
any individual rights to any specific assets of the Company, or any other person
or entity.

 

ARTICLE 5. BENEFITS

 

5.1 Amount of Benefits. The amount of the benefit payable under the Plan to a
Participant (or to the Participant’s Beneficiary, in the event of the
Participant’s death) will be equal to (a) minus (b), but not less than zero,
where

 

(a) is the amount of the benefit the Participant (or Beneficiary) would have
been entitled to receive under the Basic Plan if (i) the term “Compensation”
under the Basic Plan included bonus awards to which the Participant is entitled
under the Corporate Executive Incentive Plan or other incentive award program
and (ii) the limitations of

 

3



--------------------------------------------------------------------------------

sections 401(a)(17) and 415 of the Code (and provisions of the Basic Plan
applying those limitations) did not exist; and

 

(b) is the sum of (i) the benefit payable to the Participant (or Beneficiary)
under the Basic Plan and (ii) the benefit payable to the Participant (or
Beneficiary) under the Fleet Financial Group, Inc. Restated Retirement Income
Assurance Plan, as in effect from time to time.

 

5.2 Calculation and Payment of Benefits. Benefits payable under the Plan shall
be calculated in the same manner, paid in the same form, commence at the same
time, and paid under the same terms and conditions as the benefits payable to
the Participant (or Beneficiary) under the Basic Plan.

 

5.3 Death Benefits. In the event of the death of the Participant, benefits under
the Plan will become payable to the Participant’s Beneficiary, under the same
terms and conditions specified in the Basic Plan.

 

5.4 Effect of Termination of Benefits under the Basic Plan. If for any reason a
Participant or Beneficiary is not entitled to receive or ceases to have the
right to receive benefits under the Basic Plan, such Participant or Beneficiary
shall also not be entitled to receive and shall cease to have the right to
receive benefits under the Plan.

 

ARTICLE 6. ADMINISTRATION

 

The Plan will be administered by the Committee. The Committee will have full
discretionary authority to interpret the provisions of the Plan and decide all
questions and settle all disputes which may arise in connection with the Plan,
and may establish its own operative and administrative rules and procedures in
connection therewith, provided such procedures are consistent with the
requirements of Section 503 of ERISA and the regulations thereunder. All

 

4



--------------------------------------------------------------------------------

interpretations, decisions and determinations made by the Committee will be
binding on all persons concerned. No member of the Committee who is a
Participant in the Plan may vote or otherwise participate in any decision or act
with respect to a matter relating solely to himself or herself (or to his or her
Beneficiaries).

 

The Committee in its sole discretion may delegate certain of its duties and
responsibilities to the Corporate Benefits Director of the Company. For purposes
of the Plan, any action taken by the Corporate Benefits Director pursuant to
such delegation will be considered to have been taken by the Committee. The
Company agrees to indemnify and to defend to the fullest possible extent
permitted by law any member of the Committee and the Corporate Benefits Director
(including any person who formerly served as a member of the Committee or as a
Corporate Benefits Director) against all liabilities, damages, costs and
expenses (including attorneys’ fees and amounts paid in settlement of any claims
approved by the Company) occasioned by any act or omission to act in connection
with the Plan, if such act or omission is in good faith.

 

ARTICLE 7. AMENDMENT OR TERMINATION OF PLAN

 

The Plan may be altered, amended, revoked or terminated in writing by the
Committee or the Company in any manner and at anytime; provided, however,
following a “change of control” as defined in the trust referred to under
Section 4.2 above, no such alteration, amendment, revocation or termination
shall reduce the amounts of a Participant’s benefit or his or her rights to such
benefit as determined under the provisions of the Plan in effect immediately
prior to such change of control, or otherwise adversely affect the Participant’s
benefits under the Plan, without the written consent of the Participant; and
further provided, however, following a “change of control” as defined in the
trust referred to under Section 4.2, the provisions of this Article 7 may not be
amended.

 

5



--------------------------------------------------------------------------------

ARTICLE 8. MISCELLANEOUS

 

8.1 No Assignment or Alienation. None of the benefits, payments, proceeds or
claims of any Participant or Beneficiary shall be subject to any claim of any
creditor of the Participant or Beneficiary or to attachment or-garnishment or
other legal process by any such creditor; nor shall any Participant or
Beneficiary have any right to alienate, anticipate, commute, pledge, encumber or
assign any of the benefits, payments or proceeds which he or she may expect to
receive, contingently or otherwise, under the Plan.

 

8.2 Limitation of Rights. Neither the establishment of the Plan, nor any
amendment thereof, nor the payment of any benefits will be construed as giving
any individual any legal or equitable right against the Company, the Employer,
or the Committee. In no event will the Plan be deemed to constitute a contract
between any employee and the Company, Employer, or the Committee. This Plan
shall not be deemed to be consideration for, or an inducement for the
performance of, services by any employee.

 

8.3 Receipt and Release. Any payment under the Plan to any Participant or
Beneficiary, or to any individual as described in Section 8.4 shall be in
satisfaction of all claims with respect to benefits under the Plan against the
Company, any Employer, and the Committee.

 

8.4 Payment for the Benefit of an Incapacitated Individual. If the committee of
the Basic Plan determines that payments due to a Participant under the Basic
Plan must be paid to another individual because of a Participant’s
incapacitation, benefits under the Plan will be paid to that same individual
designated for that purpose under the applicable provisions of the Basic Plan.

 

8.5 Governing Law. The Plan will be construed, administered, and governed under
the laws of the State of Rhode Island, to the extent not preempted by federal
law.

 

6



--------------------------------------------------------------------------------

8.6 Severability. If any provision of this Plan is held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions shall
continue to be fully effective.

 

8.7 Headings and Subheadings. Headings and subheading are inserted for
convenience only and are not to be considered in the construction of the
provisions of the Plan.

 

IN WITNESS WHEREOF, Fleet Financial Group, Inc. has caused this Plan to be
executed by its duly authorized officer this 19th day of June, 1996.

 

FLEET FINANCIAL GROUP, INC. By:  

/s/ William C. Mutterperl

 

7



--------------------------------------------------------------------------------

 

AMENDMENT ONE

TO THE

FLEET FINANCIAL GROUP, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(1996 Restatement)

 

Sections 5.1, 5.2 and 5.3 are amended effective January 1, 1997 to read as
follows:

 

5.1 Amount of Benefits. The amount of the benefit payable under the Plan to a
Participant will be equal to (a) minus (b), but not less than zero, where

 

(a) is the amount of the benefit the Participant would have been entitled to
receive under the Basic Plan in the form of a “Single Life Annuity” commencing
on his “Annuity Starting Date: if (i) the term “Compensation” under the Basic
Plan included bonus awards to which the Participant is entitled under the
Corporate Executive Incentive Plan or other incentive award program, (ii) the
limitations of sections 401(a)(17) and 415 of the Code (and provisions of the
Basic Plan applying those limitations) did not exist, and (iii) the Participant
were treated under the Basic Plan as a “Participant” who is not a “Cash Balance
Participant”; and

 

(b) is the sum of (i) the benefit payable to the Participant under the Basic
Plan and (ii) the benefit payable to the Participant under the Fleet Financial
Group, Inc. Retirement Income Assurance Plan, as in effect from time to time;
provided that the amounts determined in (i) and (ii) shall be expressed in the
form of a “Single Life Annuity” commencing on the Participant’s “Annuity
Starting Date” (with such quoted terms having the meaning set forth in the Basic
Plan).

 

5.2 Calculation and Payment of Benefits. Except with respect to a Participant
who is a “Cash Balance Participant” under the Basic Plan, benefits payable under
the Plan shall be calculated in the same manner, paid in the same form, commence
at the same time, and paid under the same terms and conditions as the benefits
payable to the Participant (or Beneficiary) under the Basic Plan. A Participant
who is a “Cash Balance Participant” under the Basic Plan shall have the right to
elect benefits under the Plan under the same terms and conditions (and only
under the same terms and conditions), including but not limited to manner of
calculation, form of payment and time of commencement, as the Participant would
under the Basic Plan if the Participant were not a “Cash Balance Participant.”

 

5.3 Death Benefits. In the event of the death of the Participant before benefits
have commenced, death benefits under the Plan will become payable to the
Participant’s Beneficiary under the same terms and conditions as specified in
the Basic Plan, determined as if (where applicable) the Participant were not a
“Cash Balance Participant” under the Basic Plan. In the event of the death of
the Participant after benefits have commenced, death benefits under the Plan
will be payable to the Participant’s Beneficiary in accordance with the form of
distribution elected by the Participant.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment One has been adopted by the Human Resources
and Planning Committee on the 18th day of June, 1997 and is executed by a duly
authorized officer of Fleet Financial Group, Inc.

 

FLEET FINANCIAL GROUP, INC.

By:

 

/s/ William C. Mutterperl

   

William C. Mutterperl

   

Senior Vice President

 

2



--------------------------------------------------------------------------------

 

AMENDMENT TWO

TO THE

FLEET FINANCIAL GROUP, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(1996 Restatement)

 

Sections 5.1 and 52 are amended effective October 15, 1997 to read as follows:

 

5.1 Amount of Benefits. The amount of the benefit payable under the Plan to a
Participant will be equal to (a) minus (b), but not less than zero, where

 

(a) is the amount of benefit the Participant would have been entitled to receive
under the Basic Plan in the form of a “Single Life Annuity” commencing on his
“Annuity Starting Date” if (i) under Section 5.1(a)(i) of the Basic Plan,
“52.5%” were replaced by “60%”, (ii) the term “Compensation” under the Basic
Plan included bonus awards to which the Participant is entitled under the
Corporate Executive Incentive Plan or other incentive award program, (iii) the
limitations of sections 401(a)(17) and 415 of the Code (and the provisions of
the Basic Plan applying those limitations) did not exist, and (iv) the
Participant were treated under the Basic Plan as a “Participant” who is not a
“Cash Balance Participant”; and

 

(b) is the sum of (i) the benefit payable to the Participant under the Basic
Plan, and (ii) the benefit payable to the Participant under the Fleet Financial
Group, Inc. Retirement Income Assurance Plan, as in effect from time to time;
provided that the amounts determined in (i) and (ii) shall be expressed in the
form of a “Single Life Annuity” commencing on the Participant’s “Annuity
Starting Date” (with such quoted terms having the meaning set forth in the Basic
Plan).

 

5.2 Calculation and Payment of Benefits. Except with respect to a Participant
who is a “Cash Balance Participant” under the Basic Plan, benefits payable under
the Plan shall be calculated in the same manner, paid in the same form, commence
at the same time, and paid under the same terms and conditions as the benefits
payable to the Participant (or Beneficiary) under the Basic Plan. A Participant
who is a “Cash Balance Participant” under the Basic Plan shall have the right to
elect benefits under the Plan under the same terms and conditions (and only
under the same terms and conditions), including but not limited to manner of
calculation, form of payment and time of commencement, as the Participant would
under the Basic Plan if the Participant were not a “Cash Balance Participant.”
Except as otherwise provided herein, the rights of a Participant are determined
based on the terms of the Plan in effect at the time the Participant terminated
employment.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment Two has been adopted by the Human Resources
and Planning Committee on the 15th day of October, 1997 and is executed by a
duly authorized officer of Fleet Financial Group, Inc.

 

FLEET FINANCIAL GROUP, INC.

By:  

/s/ William C. Mutterperl

   

William C. Mutterperl

Executive Vice President, Secretary

    and General Counsel

 

2



--------------------------------------------------------------------------------

 

AMENDMENT THREE

TO THE

FLEET FINANCIAL GROUP, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

1. Section 5.1 is amended effective July 1, 1998 to read as follows:

 

5.1 Amount of Benefits. The amount of the benefit payable under the Plan to a
Participant will be equal to (a) minus (b), but not less than zero, where

 

(a) is the amount of benefit the Participant would have been entitled to receive
under the Basic Plan in the form of a “Single Life Annuity” commencing on his
“Annuity Starting Date” if (i) under Section 5.1(a)(i) of the Basic Plan,
“52.5%” were replaced by “60%”, (ii) the term “Compensation” under the Basic
Plan included bonus awards (A) paid to the Participant on or after January 1,
1994 under the Corporate Executive Incentive Plan or other short-term incentive
award program of the Company and (B) paid while the Employee is a Participant in
the Plan, (iii) the limitations of sections 401(a)(17) and 415 of the Code (and
the provisions of the Basic Plan applying those limitations) did not exist, and
(iv) the Participant were treated under the Basic Plan as a “Participant” who is
not a “Cash Balance Participant”, and

 

(b) is the sum of (i) the benefit payable to the Participant under the Basic
Plan, and (ii) the benefit payable to the Participant under the Fleet Financial
Group, Inc. Retirement Income Assurance Plan, as in effect from time to time;
provided that the amounts determined in (i) and (ii) shall be expressed in the
form of a “Single Life Annuity” commencing on the Participant’s “Annuity
Starting Date” (with such quoted terms having the meaning set forth in the Basic
Plan).

 

2. Section 8.8 is added effective July 1, 1998 to read as follows:

 

8.8 Nonduplication of Benefits. The benefits payable to a Participant under this
Plan shall be reduced on an Actuarial Equivalent basis by the benefit such
Participant earned under any other nonqualified defined benefit plan, which
counts bonuses as part of compensation under the plan formula, and which does
not provide for a reduction of benefits under such plan, for benefits payable
under this Plan, to the extent that the benefits under such plan were accrued
upon the Participant’s service that was included as Credited Service under this
Plan.

 

3. 5.5 Effect of Disregard of Service. To the extent that service for a calendar
year is not taken into account in determining the amount of benefit under
Section 5.1(a), such year shall also be disregarded for purposes of determining
the amount of benefit under Section 5.1(b).

 



--------------------------------------------------------------------------------

4. Appendix A is added to read as follows:

 

APPENDIX A

 

SPECIAL RULES

 

This Appendix A is part of the Plan and contains special rules applicable only
to the Participants described herein. If provisions of this Appendix A conflict
with any other provisions of the Plan with respect to such Participants, the
provisions of this Appendix A shall govern.

 

A. Provisions Applicable to Named Fleet Executives

 

1. Mr. Zucchini: The minutes of the September 14, 1993 meeting of the Executive
Compensation Committee of the Company include the following statement:

 

“The Committee approved the crediting of 5 additional years service in 1998 and
an additional 5 years of service in 2003 to Michael Zucchini’s, non-qualified
retirement plan benefit, based on continuous employment to the years 1998 and
2003, respectively; and the acceleration of the additional credited service in
the event of a change of control.”

 

2. Mr. Breitman: Leo Breitman shall become a Participant in this Plan effective
January 1, 1997, and bonuses paid to him on or after that date shall be counted
as part of his Compensation. Mr. Breitman’s Credited Service shall be based on
an Employment Commencement Date of July 1, 1991.

 

B. Shawmut National Corporation

 

1. The Shawmut National Corporation Executive Supplement Retirement Plan
(“Shawmut SERP”) terminated effective November 30, 1995. This Section B of
Appendix A shall apply solely to former participants in the Shawmut SERP or the
Shawmut National Corporation Excess Benefit Plan (“Shawmut Excess Plan”) who are
Participants in this Plan (collectively, “Shawmut Participants”).

 

2. Unless otherwise provided in this Appendix A or by the Company in writing,
(1) Shawmut Participants shall become Participants in this Plan effective
December 1, 1995, (2) the base compensation, but not bonuses, paid by Shawmut
National Corporation to Shawmut Participants shall be treated as Compensation
under this Plan, and (3) only the Company service of Shawmut Participants shall
be treated as Credited Service under the Plan.

 

3. A Participant’s benefit under the Shawmut SERP that is attributable to
service that is also treated as Credited Service under this Plan shall be offset
against the benefit otherwise payable under this Plan with respect to such
Credited Service.

 

4. Mr. Overstrom: For purposes of Section 5.1(a), Mr. Gunnar Overstrom’s
Credited Service shall be determined by counting service taken into account
under the Shawmut SERP. Mr. Overstrom’s Employment Contract with the Company has
special provisions that must be taken into account in determining his pension
benefit under the combination of this Plan and his Employment Contract.

 

2



--------------------------------------------------------------------------------

5. Mr. Eyles: For purposes of Section 5.1(a), Mr. David Eyles’ Credited Service
shall be determined as if he became a Participant on March 2, 1992. For purposes
of the offset under Section 8.8, no amount in excess of the age 62 Actuarial
Equivalent of Mr. Eyles’ Shawmut SERP benefit shall be taken into account if Mr.
Eyles begins receiving his Plan benefit after age 62.

 

6. The liability for the benefits under the Shawmut SERP of the following former
participants, or beneficiary of a former participant, in the Shawmut SERP shall
be transferred to this Plan as of the date of termination of the Shawmut SERP.

 

Name

--------------------------------------------------------------------------------

 

Birth Date

--------------------------------------------------------------------------------

 

Payment Form

--------------------------------------------------------------------------------

 

Annual Benefit

--------------------------------------------------------------------------------

Kalchbrenner, Patricia

  01/01/33   Single life annuity   1,591.44

Spencer, Jr. Harry

  02/03/25   50% J&S   1,319.04

 

IN WITNESS WHEREOF, this Amendment Three has been adopted by the Human Resources
and Planning Committee on the 17th day of June, 1998 and is executed by a duly
authorized officer of Fleet Financial Group, Inc.

 

FLEET FINANCIAL GROUP, INC.

By:  

/s/ William C. Mutterperl

   

William C. Mutterperl

Executive Vice President, Secretary

  and General Counsel

 

3



--------------------------------------------------------------------------------

 

AMENDMENT FOUR

TO THE

FLEET FINANCIAL GROUP, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(1996 Restatement)

 

1. Section 3.2 is amended effective August 15, 1999 to read as follows:

 

3.2. Termination of Participation. The Chief Executive Officer of the Company
may terminate a Participant prospectively for any reason. Any such termination
of participation shall not reduce the benefit accrued by the Participant up to
the date of termination.

 

2. Section 5.4 is amended effective August 15, 1999 to read as follows:

 

5.4 Vesting. If a Participant or Beneficiary is not entitled to receive a
benefit under the Basic Plan because the benefit is not vested, the Participant
or Beneficiary shall also not be entitled to receive benefits under the Plan.

 

3. Section 5.5 is added effective August 15, 1999 to read as follows:

 

5.5 Forfeitures. Notwithstanding anything in this Plan to the contrary, any
benefits payable to a Participant hereunder may be forfeited, discontinued or
reduced prior to a Change of Control, if the Committee determines, in its
discretion, based on the advice and recommendation of management, that (i) the
Participant has been convicted of a felony, or (ii) the Participant has failed
to contest a prosecution for a felony, or (iii) the Participant has engaged in
willful misconduct or dishonesty, any of which is directly harmful to the
business or reputation of the Company. Following a Change of Control, a
Participant’s benefits may be forfeited, discontinued or reduced only if a
Participant has been convicted of a felony or has failed to contest a
prosecution for a felony.

 

4. Article 7 is amended effective August 15, 1999 to read as follows:

 

Article 7. Amendment or Termination of Plan.

 

The Plan may be amended or terminated in writing by the Committee or the Company
in any manner at any time. Notwithstanding the previous sentence, no such
amendment or termination may reduce the amount of a Participant’s benefit or his
distribution rights related thereto as determined under the provisions of the
Plan in effect immediately prior to such amendment or termination, and this
second sentence of Article 7 is irrevocable and may not be amended.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment Four has been adopted by the Human Resources
and Planning Committee on the 15th day of August, 1999 and is executed by a duly
authorized officer of Fleet Financial Group, Inc.

 

FLEET FINANCIAL GROUP, INC.

By:  

/s/ William C. Mutterperl

   

William C. Mutterperl

Executive Vice President, Secretary

    and General Counsel

 

2



--------------------------------------------------------------------------------

 

AMENDMENT FIVE TO

THE

FLEET FINANCIAL GROUP, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(1996 Restatement)

 

1. Upon the effective date of the final legal approval of the change in the name
of the Company to FleetBoston Financial Corporation, the name “Fleet Financial
Group, Inc.” will be replaced by the name “FleetBoston Financial Corporation”
wherever it appears in the Plan.

 

2. Section 8.9 is added effective January 1, 2000 to read as follows:

 

8.9 Social Security Tax. Subject to the requirements of Code section 3121(v)(2)
and the regulations thereunder, the Committee has the full discretion and
authority to determine when Federal Insurance Contribution Act (“FICA”) taxes on
a Participant’s Plan benefit or account are paid and whether any portion of such
FICA taxes shall be withheld from the Participant’s wages or deducted from the
Participant’s benefit or account.

 

IN WITNESS WHEREOF, this Amendment Five is executed by a duly authorized officer
of Fleet Boston Corporation.

 

FLEET BOSTON CORPORATION

By:  

/s/ William C. Mutterperl

   

William C. Mutterperl

Executive Vice President, Secretary

    and General Counsel

 



--------------------------------------------------------------------------------

 

AMENDMENT SIX

TO THE

FLEET FINANCIAL GROUP, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(1996 Restatement), AS AMENDED

 

WHEREAS, the Human Resources and Board Governance Committee of the Board of
Directors of FleetBoston Financial Corporation has determined that it is
desirable to amend The FleetBoston Financial Corporation Supplemental Executive
Retirement Plan (1996 Restatement), as amended (the “Plan”), as permitted by
Article 7 of the Plan.

 

NOW THEREFORE, the Plan is hereby amended as follows, effective as of the date
hereof:

 

The following item 3 is hereby added after item 2 (“Mr. Breitman”) of Section A
of Appendix A:

 

3. Mr. Terrence Murray. Mr. Murray shall be entitled to receive a retirement
benefit (the “Retirement Benefit”) determined under the Plan, subject to the
following:

 

  •   Notwithstanding anything to the contrary in the Plan, including section
5.1(a)(ii) of the Plan, the term “Average Annual Compensation” under the Basic
Plan shall be defined as the average of the highest three years’ Form W-2, Box I
compensation for the 1996 to 2000 calendar years, plus any amounts of
compensation deferred by the Participant under the Company’s deferred
compensation plans for such years that would have been includible in the
Participant’s gross income for Federal income tax purposes for such years but
for such deferral.

 

  •  

Notwithstanding anything in the Plan to the contrary, fifty-five percent (55%)
to sixty-five percent (65%), as elected by Mr. Murray at retirement, of the
value (based on the 1983 Group Annuity Mortality Table for Males and the
interest rate used for lump sum calculation purposes described in the next
sentence) of the Retirement Benefit will be payable in the form of a 100%
Qualified Joint and Survivor Annuity. The remaining portion of the value of the
Retirement Benefit will be payable as a twenty-year certain only payment (the
“Twenty-Year Certain Only Portion”) commencing at such time as elected by Mr.
Murray at least twelve months prior to retirement, with remaining payments, if
Mr. Murray should die before receiving the twenty payments, payable for the
remainder of the 20-year period to the beneficiary or beneficiaries designated
by Mr. Murray during his lifetime, provided that if at the time of Mr. Murray’s
death no beneficiary shall have been designated by Mr. Murray or all such
beneficiaries shall have died within the 20-year period, the unpaid amounts of
the Twenty-Year Certain Only Portion shall be paid to The Murray Family
Charitable Foundation. Notwithstanding the foregoing, if Mr. Murray makes a
written election at least twelve months prior to retirement (the “First
Election”), the Twenty-Year Certain Only Portion will be payable at such time or
times on or after retirement as so

 



--------------------------------------------------------------------------------

 

elected, either in a single lump sum or in up to eighteen annual payments, with
the remainder payable as a lump sum, with any such lump sum payments calculated
using the interest rate that would be used at the relevant time pursuant to the
rules of section 1.2(1) of the Basic Plan (as in effect on September 21, 2001)
for an “Actuarial Equivalent” lump sum (the “GATT Rate”), plus 150 basis points;
provided, however, that, at Mr. Murray’s sole election, no less than twelve
months prior to the previously elected payment date for a lump sum in accordance
with the First Election (or to the extent applicable, any Subsequent Election),
Mr. Murray may elect to change such payment date (a “Subsequent Election”) to a
date not less than twelve months after the lump sum payment date Mr. Murray
originally elected in his First Election (or the to extent applicable, any
Subsequent Election); provided, further, that, notwithstanding the payment date
elected in the First Election or a Subsequent Election, in the event the GATT
Rate, as published for the month prior to the month in which his lump sum is to
be paid (whether pursuant to a First Election or a Subsequent Election), is
greater than six and three quarters percent (6-3/4%) (the “Threshold Rate”),
then the lump sum shall not be paid, and Mr. Murray shall continue to receive
annual payments with respect to the Twenty-Year Certain Only Portion, however,
Mr. Murray shall receive the lump sum on the date that is twelve months
following the date Mr. Murray previously elected pursuant to his most recent
election on file (whether pursuant to a First Election or a Subsequent
Election), if the GATT Rate is below the Threshold Rate; provided, further,
that, without regard to whether the Threshold Rate exceeds the GATT Rate, Mr.
Murray will be paid the remaining portion of the Twenty-Year Certain Only
Portion in a lump sum on the second anniversary of the date that Mr. Murray
elected in his most recent election on file (whether pursuant to a First
Election or a Subsequent Election), unless Mr. Murray elects to change such
payment date by making a Subsequent Election no less than twelve months prior to
such payment date. If Mr. Murray should die before receiving the entire
Twenty-Year Certain Only Portion, the right to make Subsequent Elections shall
inure to the benefit of his designated beneficiary.

 

IN WITNESS WHEREOF, this Amendment Six is adopted pursuant to the authority of
the Committee and is executed by a duly authorized officer of the Company on the
10th day of October, 2001.

 

FLEETBOSTON FINANCIAL CORPORATION

By:  

/s/ William C. Mutterperl

Name:

 

William C. Mutterperl

Title:

 

Executive Vice President, Secretary and General Counsel

 

2



--------------------------------------------------------------------------------

 

AMENDMENT SEVEN

TO THE FLEETBOSTON FINANCIAL CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(1996 Restatement)

 

WHEREAS, the Human Resources and Board Governance Committee of the Board of
Directors of FleetBoston Financial Corporation has determined that it is
desirable to amend the FleetBoston Financial Corporation Supplemental Executive
Retirement Plan (1996 Restatement), as amended (the “Plan”), as permitted by
Article 7 of the Plan.

 

NOW THEREFORE, the Plan is hereby amended effective immediately as follows:

 

1. Section 5.1(a) of the Plan is amended to read as follows:

 

(a) is the amount of benefit the Participant would have been entitled to receive
under the Basic Plan in the form of a “Single Life Annuity” commencing on his
“Annuity Starting Date” if:

 

(i) under Section 5.1(a)(i) of the Basic Plan, “52.5%” were replaced by “60%”,

 

(ii) for Plan Years beginning on or after January 1, 2002, the term
“Compensation” under the Basic Plan included the value, as determined by the
Committee, of bonus awards (whether in the form of cash or an equity-type
interest in the Company or both) paid to the Participant after December 31,
2001, while an Employee participating in the Plan, under the Management
Incentive Plan and, to the extent determined by the Committee, other short-term
incentive award programs of the Company,

 

(iii) for Plan years beginning before January 1, 2002, the term “Compensation”
under the Basic Plan included bonus awards (A) paid to the Participant on or
after January 1, 1994 under the Corporate Executive Incentive Plan or other
short-term incentive award program of the Company and (B) paid while the
Employee is a Participant in the Plan,

 

(iv) the limitations of sections 401(a)(17) and 415 of the Code (and the
provisions of the Basic Plan applying those limitations) did not exist, and

 

(v) the Participant were treated under the Basic Plan as a “Participant” who is
not a “Cash Balance Participant”, and

 



--------------------------------------------------------------------------------

2. Section 5.5 of the Plan is amended in its entirety, to read as follows:

 

Forfeitures. Notwithstanding anything in this Plan to the contrary, any benefits
payable to a Participant hereunder may be forfeited, discontinued or reduced
prior to a Change of Control, if the Committee determines, in its discretion,
based on the advice and recommendation of management, that

 

  (a) the Participant has been convicted of a felony involving felonious intent,
as opposed to negligent or reckless conduct,

 

  (b) the Participant has failed to contest a prosecution for a felony described
in subsection (a), or

 

  (c) the Participant has engaged in willful misconduct or dishonesty,

 

any of which ((a),(b) or (c), as applicable) is directly harmful to the business
or reputation of the Company. Following a Change of Control, a Participant’s
benefits may be forfeited, discontinued or reduced only if a Participant has
been convicted of a felony or has failed to contest a prosecution for a felony
as described in subsections (a) or (b) above.

 

IN WITNESS WHEREOF, this Amendment Seven has been adopted by the Human Resources
and Planning Committee on the 19th day of February, 2002, and is executed by a
duly authorized officer of FleetBoston Financial Corporation.

 

FLEETBOSTON FINANCIAL CORPORATION

By:  

/s/ Gary A. Speiss

   

Gary A. Speiss

   

Executive Vice President, Secretary

and General Counsel

 

2



--------------------------------------------------------------------------------

 

AMENDMENT EIGHT

TO THE FLEETBOSTON FINANCIAL CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(1996 Restatement)

 

WHEREAS, the Human Resources Committee of the Board of Directors of FleetBoston
Financial Corporation has determined that it is desirable to amend the
FleetBoston Financial Corporation Supplemental Executive Retirement Plan (1996
Restatement), as amended (the “Plan”), as permitted by Article 7 of the Plan.

 

NOW THEREFORE, the Plan is hereby amended effective immediately as follows:

 

1. Appendix A is hereby amended to add the following new Sub-section 3 at the
end of Section A:

 

3. Consistent with the actions taken by the Human Resources Committee at their
meeting held on October 15, 2002, Anne Finucane shall become a participant in
the Plan on January 1, 2003. For purposes of calculating her retirement benefit
under the Plan, if Ms. Finucane remains continuously employed through January 1,
2008, or if her employment is terminated by the Company without “cause” or if
she terminates her employment for “good reason” following a “change in control”
of the Company, Ms. Finucane will receive 2 years of Credited Service for each
year of actual service since January 1, 2003, such practice to continue until
she is credited with a maximum of thirty (30) years of Credited Service. The
terms “cause” and “good reason” shall be defined as such terms are defined in
her change of control agreement with the Company.

 

IN WITNESS’ WHEREOF, this Amendment Eight has been adopted by the Human
Resources Committee on the 15th day of October, 2002 and is executed by a duly
authorized officer of FleetBoston Financial Corporation.

 

FLEETBOSTON FINANCIAL CORPORATION

By:  

/s/ M. Anne Szostak

   

M. Anne Szostak

   

Executive Vice President and

Director of Human Resources

 



--------------------------------------------------------------------------------

 

AMENDMENT NINE

 

TO

 

THE FLEETBOSTON FINANCIAL CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(1996 Restatement)

 

Section 8.1 of the Plan is amended effective January 1, 2003, to read as
follows:

 

  8.1 Assignment or Alienation.

 

(a) Except as provided in Section 8.1(b) or as otherwise required by law, the
interest hereunder of any Participant or Beneficiary shall not be alienable by
the Participant or Beneficiary by assignment or any other method and will not be
subject to be taken by his creditors by any process whatsoever, and any attempt
to cause such interest to be so subjected shall not be recognized.

 

(b) All or a portion of a Participant’s benefit under the Plan may be paid to
another person as specified in a “Qualified Domestic Relations Order.” For this
purpose, a “Qualified Domestic Relations Order” means a judgment, decree, or
order (including the approval of a settlement agreement) which is:

 

(i) issued pursuant to a State’s domestic relations law;

 

(ii) relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of the
Participant;

 

(iii) creates or recognizes the right of a spouse, former spouse, child or other
dependent of the Participant to receive all or a portion of the Participant’s
benefits under the Plan; and

 

(iv) meets such other requirements established by the Committee.

 

(c) The Committee shall determine whether any document received by it is a
Qualified Domestic Relations Order. In making this determination, the Committee
may consider:

 

(i) the rules applicable to “domestic relations orders” under section 414(p) of
the Code and section 206(d) of ERISA;

 

(ii) the procedures used under the Basic Plan to determine the qualified status
of domestic relations orders; and

 

(iii) such other rules and procedures as it deems relevant.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment Nine was adopted by the Human Resources
Committee at its June 17, 2003 meeting and is executed by a duly authorized
officer of FleetBoston Financial Corporation.

 

FLEETBOSTON FINANCIAL CORPORATION By:  

/s/ M. Anne Szostak

   

M. Anne Szostak

   

Executive Vice President and

Director of Human Resources

 

2



--------------------------------------------------------------------------------

 

AMENDMENT TEN

TO THE FLEETBOSTON FINANCIAL CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(1996 Restatement)

 

WHEREAS, the Human Resources Committee of the Board of Directors of FleetBoston
Financial Corporation has determined that it is desirable to amend the
FleetBoston Financial Corporation Supplemental Executive Retirement Plan (1996
Restatement), as amended (the “Plan”), as permitted by Article 7 of the Plan.

 

NOW THEREFORE, the Plan is hereby amended effective immediately as follows:

 

1. Appendix A is hereby amended to add the following new Sub-section 4 at the
end of Section A:

 

  4. Consistent with the actions taken by the Human Resources Committee at its
meeting held on October 21, 2003, Eugene McQuade will receive an additional year
of Credited Service for each year of actual service beginning on or after
January 1, 2003, for purposes of calculating his retirement benefit under the
Plan; provided, however, that the additional service credit provided to Mr.
McQuade under this Appendix A shall not be taken into account for purposes of
the additional years of service credit provided under Mr. McQuade’s change in
control agreement with the Company (i.e., the three year SERP service credit
under his change in control agreement when read with this Appendix A to the SERP
shall only entitle him to three additional years of service credit, not six
additional years).

 

IN WITNESS WHEREOF, this Amendment Ten has been adopted by the Human Resources
Committee on the 21st day of October 2003 and is executed by a duly authorized
officer of FleetBoston Financial Corporation.

 

FLEETBOSTON FINANCIAL CORPORATION

By:  

/s/ M. Anne Szostak

   

M. Anne Szostak

   

Executive Vice President, Director of Human

Resources and Diversity

 



--------------------------------------------------------------------------------

 

AMENDMENT ELEVEN

TO THE FLEETBOSTON FINANCIAL CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(1996 Restatement)

 

Instrument of Amendment

 

THIS INSTRUMENT is executed by BANK OF AMERICA CORPORATION, a Delaware
corporation with its principal office and place of business in Charlotte, North
Carolina (the “Company”).

 

Statement of Purpose

 

By this Instrument the Company is amending the FleetBoston Financial Corporation
Supplemental Executive Retirement Plan (the “Plan”) (i) to reflect the merger of
FleetBoston Financial Corporation with the Company and (ii) to reflect the
impact of Tax Code section 409A. At all times, the Company has reserved the
right to amend the Plan in whole or in part.

 

NOW, THEREFORE, the Company hereby amends the Plan effective as of midnight on
December 31, 2004 as follows:

 

1. Section 1.1 is amended to read as follows:

 

“1.1 Amendment of Plan. FleetBoston Financial Corporation hereby amends,
restates and continues the FleetBoston Financial Corporation Supplemental
Executive Retirement Plan (the “Plan”) effective as of January 1, 1996.
Effective as of April 1, 2004, Bank of America Corporation (the “Company”)
acquired FleetBoston Financial Corporation and succeeded to sponsorship of the
Plan.”

 

2. Section 2.5 is amended to read as follows:

 

“2.5 “Company” means Bank of America Corporation or, where the context so
requires, its predecessor or predecessors or its successor or successors. For
purposes of this Plan, immediately prior to April 1, 2004, FleetBoston Financial
Corporation was the predecessor to the Bank of America Corporation.”

 

3. A new Section 8.9 is added to read as follows:

 

“8.9 Compliance with Code Section 409A. The Plan is intended to comply with Code
section 409A, and official guidance issued thereunder, with respect to amounts
deferred under the Plan after 2004. Further, the Plan is intended to be operated
and administered in a manner (i) that will not constitute a “material
modification” of the Plan for purposes of the effective date provisions of Code
section 409A or (ii) that would otherwise cause amounts deferred prior to 2005
to become subject to the requirements of Code section 409A. Notwithstanding any
provision of the Plan to the contrary, the Plan shall be interpreted, operated,
and administered consistent with this intent”

 



--------------------------------------------------------------------------------

4. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

 

IN WITNESS WHEREOF, Bank of America Corporation, on behalf of all participating
employers in the Plan, has caused this Instrument to be duly executed on the
17th day of December, 2004.

 

BANK OF AMERICA CORPORATION By:  

/s/ J. Steele Alphin

   

J. Steele Alphin, Corporate Personnel Executive

 

2